Status of the Application
This Office action is in response to the Amendment and Remarks filed 2 November 2020.
The objection to the Drawings is withdrawn in view of Applicant’s submission of a Replacement Sheet for Figure 21.
The rejection of claims 12 and 14 under 35 U.S.C. 112, second paragraph, is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 7-9 and 11-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pati et al (2005 Protoplasma, 226: 217-221) in view of Bart et al (2006 Plant Methods, 2: I3, 9 pages) and Dovzhenko et al (1998 Protoplasma 204: 114-118) and Straus (US 2003/0082516 A1) and Abdollahi et al (2009 Acta Physiol Plant 31: 1313-1317).
	Pati et al teach a method of providing a culture of non-adhesively gown protoplast cells, arranging the protoplast cells in a monolayer by sedimentation onto an immobilizing alginic acid layer and detecting the morphology by microscopic analysis (page 318, see in particular the ETAF protocol; Figure 1a on page 219).
et al does not teach growing monocotyledonous plant cells, microspores or using automated image acquisition and analysis. Pati et al does not teach using a multi-well plate.
	Straus teaches a method of analyzing non-adhesively grown plant cells by arraigning said cells in a monolayer and detecting at least one parameter by microscopic analysis in Figure 3 and 19. Straus teaches that the microscopic analysis method step(s) can comprise automation of the image processing on page 20, paragraph 0238, and claims 115-118.
	Bart et al teach introducing an siRNA(a microRNA) targeting luciferase into protoplasts of rice, cultures said protoplasts under conditions to allow expression of the target nucleic acid sequence determined the inhibition of expression of the target gene by the siRNA and selected the siRNA capable of efficiently inhibiting expression of the luciferase gene (see the Abstract on page 1 of 9). Bart et al teach determining expression of the target gene by microscopy using luminescence in Figure 1 on page 3 of 9.
	Dovzhenko et al teach culturing protoplast (non-adhesively growing plant cells) in a monolayer using a thin alginate layer technique and observing the morphology of the growing protoplasts in Figure 1 on page 117.
	Abdollahi et al teach producing monolayers of transformed microspores and detecting at least one parameter by microscopic analysis (page 1314, right column, 2nd paragraph and Fig. 2 on page 1316). Abdollahi et al further teach that the prior art had taught gene transfer and expression in maize (a monocotyledonous plant) microspores in the Jardinaud 1995 reference cited on page 1317.
prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention to use the thin-layer culture methods taught by Pati et al, Bart et al and Dovzhenko et al to detect at least one parameter by microscopic analysis comprising automated image acquisition and analysis as taught by Straus. The use of a specific plant cell (instant claims 2-5) would have been a design choice as taught by Abdollahi et al. Straus had taught cell identification, classification and morphology in Figure 10 and 18. The use of a specific container (multi-well plate) would have been a design choice. Pati et al teach using both a polypropylene mesh (TAL method) and a glass slide (ETAF method) on page 218. Dovzhenko et al teaches that using agarose films to culture protoplasts was known in the art in the Golds 1992 reference cited on page 118.
	Given the teachings of Pati et al and Straus, one of ordinary skill in the art would have had a reasonable expectation of success. Dovzhenko et al teaches that the use of the thin-alginate-layer culture technique has the advantage of generating shoots from the protoplast in less than two weeks.
	Applicant argues that as discussed in the instant specification at page 3, lines 8-22, significant problems occur when non-adhesively growing plant cells are utilized in high-throughput assays. Applicant argues that in order to overcome these problems, it is necessary that the non-adhesively growing plant cells be immobilized. Applicant argues that while several methods are known in the art for immobilizing non-adhesively growing plant cells, none of these techniques are suitable for a high-throughput screening or a fully automated process. Applicant argues that a primary objective of the present nd paragraph of the Remarks).
	Applicant argues that Pati et al describe two immobilizing techniques for cells (protoplasts) referred to as the "thin alginate layer" (TAL) technique and the "extra thin alginate films" (ETAF) technique, respectively. Applicant argues that as explained in the excerpt of the instant specification set forth below, neither of these techniques is suitable for high-throughput screening or fully automated processing due to their complex handling (page 9 of the Remarks).
	Applicant argues that neither of Pati's immobilizing techniques can be carried out in multi-well plates. Applicant argues that the use of multi-well plates is inevitable in and inexerbly linked to high-throughput cell analysis. Applicant argues that contrary to the Examiner's blanket assertion, the "use of a ... multi-well plate" may not be fairly characterized as a matter of "obvious design choice" motivated by teachings of Pati et al. Applicant argues that although multi-well plates are conventionally used in high-throughput cell analysis, it would not have been obvious to a person skilled in the art to use multi-well plates in a high-throughput cell analysis, wherein the cells, which are non-adhesively growing plant cells, have to be immobilized, because the immobilization techniques as known in the art cannot be carried out in multi-well plates. Applicant argues that even assuming, arguendo, a person skilled in the art were to contemplate such a use, he would find neither hint nor suggestion in the teachings of Pati et al as to how the immobilizing techniques can be modified such that they are suitable for multi-well plates (page 10, 1st paragraph of the Remarks).
et al do not refer to an immobilizing technique, wherein after adding the gelling substance to the non-adhesively growing plant cells, the cells are centrifuged to obtain the monolayer of the cells. Applicant argues that Pati et al describe isolation of the protoplasts by a sedimentation procedure. Applicant argues that this process for isolating the cells is a separate step that is carried out before the cells are immobilized by the TAL or ETAF technique described in Pati et al. Applicant argues that in these techniques, neither a sedimentation nor a centrifugation step is used. Applicant argues that Pati et al do not describe a method for immobilizing cells, wherein a gravity force is applied to form a cell monolayer at the bottom of a well of a multi-well plate (page 10, 2nd paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case, Dovzhenko et al had taught combining the non-adhesively growing plant cells with a gelling substance to produce a thin layer because “thicker layers inhibit diffusion” on page 116, left column, lines 6-8. Dovzhenko et al had taught the thin alginate layer method is useful for “careful optimization of physical parameters such as volume of culture vessel…and planting density” on page 116, right column, at the last full sentence. Consequently, Dovzhenko et al had taught that one of ordinary skill in the art would have been motivated to optimize culture parameters and that the thin alginate layer. The level of skill in the instant art at the time of Applicant’s invention et al would have been sufficient to optimize plating density of the non-adhesively growing plant cells to produce a monolayer using a gelling substance.
	Applicant argues that it is conventional for centrifugation conditions to be quite harsh (see, e.g., the instant specification at page 23, lines 22 to 23) and thus the cells are exposed to stress during centrifugation. Applicant argues that as indicated in Pati et al, particularly at page 217, right column, the handling of protoplasts and their culture tends to comprise a "cumbersome and multistep procedure". Applicant argues that a person skilled in the art would reasonably expect that exposing the cells to additional stress would result in further problems. Applicant argues that a person skilled in the art would not reasonably expect a method for immobilizing non-adhesively growing plant cells that includes a centrifugation step to yield intact cells that can be used in an automated high-throughput single cell analysis. Applicant argues that the subject matter of amended claim 1 may not be fairly characterized as obvious in view of the teachings of Pati et al (paragraph spanning pages 10-11 of the Remarks). 
	Applicant argues that the teachings of Dovzhenko et al are similar limited. Applicant argues that like Pati et al, Dovzhenko et al also fail to describe an immobilization method for non-adhesively growing plant cells, wherein a centrifugation step is carried out in order to obtain a monolayer of the cells at the bottom of the multi-well plate. Applicant argues that Dovzhenko et al merely indicate that during the cell et al describe the use of Pati's TAL technique to immobilize the cells (see, e.g., page 115, right column, and page 116, left column). Applicant argues that like Pati et al, Dovzhenko et al use a petri dish instead of multi-well plates. Applicant argues that as with Pati et al, a person skilled in the art finds neither hint nor suggestion in Dovzhenko et al that leads him to the invention as presently claimed (page 11, 2nd paragraph of the Remarks). 
	Applicant argues that Bart et al nor Strauss nor Abdollahi et al cure the deficiencies of Pati et al and Dovzhenko et al by describing an immobilizing technique for non-adhesively growing plant cells that may be used in connection with a high-throughput cell analysis method. Applicant argues that the techniques described by Bart et al may not even be fairly characterized as "a thin-layer culture method" in accordance with the pending claims. Applicant argues that a person skilled in the art finds neither hint nor suggestion in these secondary references that would lead him to the claimed invention (page 11, 3rd paragraph of the Remarks).
	Applicant’s arguments are not found to be persuasive. While Pati et al suggested that culture of protoplast was typically a cumbersome multistep procedure, Applicant fails to acknowledge the solution taught by Dovzhenko et al who illustrate an “extremely rapid” culture procedure which would be the exact opposite of a cumbersome multistep procedure. Concerning the issue of centrifugal settling of the non-adhesively grown plant cells to produce a monolayer, the fragility of plant protoplasts were readily evident to one of ordinary skill in the art and that one would have to carefully optimize physical et al would have been obvious at the time of Applicant’s invention. Finally, using automation to analyze the cultured cells would not have led to a teaching of unexpected results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663